                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS


ANTHONY JEFFERSON,
              Plaintiff,

vs.                                               No. 17-cv-03161-JTM

ARAMARK CORRECTIONAL
SERVICES, et al.,
                  Defendants.


                            MEMORANDUM AND ORDER

       This matter is before the court on defendant Cheryl Allen’s Motion for Summary

Judgment (Dkt. 76) and Memorandum in Support (Dkt. 77) filed January 16, 2019.

Defendant Allen simultaneously filed a Notice to Pro Se Litigant Who Opposes a

Summary Judgment Motion (Dkt. 78), which was served upon plaintiff at his current

residence at the Hutchinson Correctional Facility.

       The Notice attached the full text of Fed. R. Civ. P. 56(c) and D. Kan. Local Rule

56.1, and included the language required by D. Kan. Local Rule 56.1(f) admonishing

plaintiff “[i]f you do not respond to the motion for summary judgment on time with

affidavits and/or documents contradicting the material facts asserted by the defendant,

the court may accept defendant’s facts as true, in which event your case may be dismissed

and judgment entered in defendant’s favor without a trial.” The court finds the signed

Certificate of Service and the deposit of the Notice in first class mail, postage prepaid to

be prima facia evidence that plaintiff received it.
       D. Kan. Local Rule 7.1(c) indicates that a party opposing a motion must file a

responsive brief or memorandum within the time specified by D. Kan. Rule 6.1(d), absent

an extension of time. Under D. Kan. Rule 6.1(d)(2), responses to motions for summary

judgment must be filed and served within 21 days. Plaintiff’s response to defendant

Allen’s Motion for Summary Judgment was due no later than February 6, 2019. Plaintiff

to date has not filed a responsive brief or motion for extension of time.

       Under D. Kan. Local Rule 7.4(b), without a showing of excusable neglect a party

who does not file a timely response waives the right to respond and the court may decide

the motion as unopposed. The rule further warns parties that the court will generally

grant an unopposed motion without further notice. The court takes judicial notice that

plaintiff has been advised of Local Rule 7.4(b) in two Orders to Show Cause (Dkt. 44, Dkt.

73) and in the Memoranda and Orders granting two prior motions to dismiss based upon

plaintiff’s waiver of his right to respond (Dkt. 72, 75). Plaintiff has therefore had more

than sufficient notice of the consequences of failure to file a timely response to a summary

judgment motion.

       Given plaintiff’s history of failing to respond to this court’s orders to show cause

or prior dispositive motions filed in this case, the court is not inclined to enter yet another

order to show cause. The court will treat this matter as unopposed as prescribed by D.

Kan. Rule 7.4(b). Allen’s Motion for Summary Judgment (Dkt. 76) and Memorandum in

Support (Dkt. 77) request the court grant summary judgment in her favor as to all claims

made by plaintiff against her, including all alleged violations of 42 U.S.C. § 1983 and the

Religious Land Use and Institutional Persons Act of 2000 (“RLUIPA”), 42 U.S.C. §§

                                              2
2000cc-2000cc-5. The court accepts as true and uncontested all factual allegations in the

Motion and Memorandum, finds that Allen is entitled to judgment as a matter of law on

all claims asserted against her in plaintiff’s Complaint, and GRANTS the Motion.

Judgment shall be entered in favor of and the matter closed as to defendant Cheryl Allen.

      IT IS SO ORDERED.

      Dated this 21st day of February, 2019.


                                         /s/J. Thomas Marten
                                         THE HONORABLE J. THOMAS MARTEN
                                         United States District Court




                                           3
